In re Rapides Parish Police Jury;—Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of Rapides, 9th Judicial District Court Div. G, No. 198,375; to the Court of Appeal, Third Circuit, No. CW 01-00549.
Granted. A hearing on a motion to re-cuse is required only if the moving party sets forth a valid ground. La.Code Civ. P. art. 154. In the instant case, defendant has set forth no valid reason why the trial judge hearing this case should be recused, other than the fact that he is a resident of Rapides Parish. Such a ground by itself is insufficient. La.Code Civ. P. art. 151(C). Accordingly, the judgment of the court of appeal is reversed and the judgment of the *1070trial court summarily denying the motion to recuse is reinstated.
JOHNSON, J„ would deny the writ.